DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cannula with a first tapered outer profile that narrows in a proximal-to-distal direction along a first length, a second flared outer profile that widens in a proximal-to-distal direction along a second length, and a third tapered outer profile that narrows in a proximal-to-distal direction along a third length, wherein the second length portion is distal to the first length portion and the third length portion is distal to the second length portion, with the one or more ribs, as required by claims 24-30 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 24-30 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 33 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 33 recites in line 4 “the outer lateral wall of the cannula tube is cylindrical”, which renders the claim indefinite, since claim 31 recites “a series of axially-spaced ribs extending radially from an outer lateral wall of the cannula tube at least partially along the portion of the length of the canula tube having the tapered outer profile”, it is unclear how the lateral outer wall of the cannula tube can be cylindrical when at least a portion of it is tapered. For the purpose of compact prosecution below, claim 33 is being examined as instead reciting “the outer lateral wall of the cannula tube is tapered”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-27, 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (WO 2015/139312 A1, hereinafter “Lin”). 
Lin discloses regarding claim 21, a cannula (see Figs. 1-2) comprising: a cannula tube (2) defining a passage (see annotated Fig. 1 below) configured to receive an instrument configured to be advanced through the cannula (see Fig. 1); the cannula 

    PNG
    media_image1.png
    1135
    722
    media_image1.png
    Greyscale

Regarding claim 22, wherein the third length portion extends from a widest portion of the second length portion and terminates at the distal end opening of the cannula tube (see annotated Fig. 1 above).

Regarding claim 24, wherein one or more of the first, second, and third outer profiles of the cannula tube are defined by one or more ribs (see annotated Fig. 1 above) extending laterally from an outer lateral wall of the cannula tube (see annotated Fig. 1 above).
Regarding claim 25, wherein the one or more ribs are located at one or more of the first length portion, the second length portion, and the third length portion of the cannula tube (see annotated Fig. 1 above).
Regarding claim 26, wherein the one or more ribs have a generally triangular cross-sectional shape along a longitudinal cross section of the cannula tube (see annotated Fig. 1 above). 
Regarding claim 27, wherein: each rib of the one or more ribs terminates at an apex defining a radially outermost portion of each of the one or more ribs (see annotated Fig. 1 above); and apexes of each of the one or more ribs define one or more of the first, tapered outer profile, the second, flared outer profile, and the third, tapered outer profile of the cannula tube (see annotated Fig. 1 above).
Regarding claim 29, wherein each of the one or more ribs comprises an apex defining a radially outermost portion of each of the one or more ribs (see annotated Fig. 1 above); and the apex comprises a rounded profile (see annotated Fig. 1 above). 

Claim(s) 31-32, 34, 36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bimbo et al. (U.S. Patent 6,551,270 B1, hereinafter “Bimbo”). 
Bimbo discloses, regarding claim 31, a cannula (see Fig. 3) comprising: a cannula tube (12) defining a passage (see annotated Fig. 3 below) configured to receive an instrument configured to be advanced through the cannula (see Fig. 3); the cannula tube having a proximal end opening (see annotated Fig. 3 below) and a distal end opening (see annotated Fig. 3 below), the cannula tube having a tapered outer profile that narrows in a proximal-to-distal direction along a portion of a length of the cannula tube (see annotated Fig. 3 below), and the cannula tube having a series of axially-spaced ribs (see annotated Fig. 3 below) extending radially from an outer lateral wall of the cannula tube at least partially along the portion of the length of the cannula tube having the tapered outer profile (see Fig. 3).

    PNG
    media_image2.png
    760
    679
    media_image2.png
    Greyscale

Regarding claim 32, wherein each individual rib of the series of axially-spaced ribs comprise an apex defining a radially outermost portion of each individual rib (see annotated Fig. 3 above).
Regarding claim 34, wherein: each rib in the series of axially-spaced ribs extend a same radial distance from the outer lateral wall of the cannula tube (see annotated Fig. 3 above); and the outer lateral wall of the cannula tube is tapered (see annotated Fig. 3 above). 
. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 33, 35, and 37 is/are is/are rejected under 35 U.S.C. 103 as being unpatentable over Bimbo, as applied to claim 31-32 above, and in view of Winfree et al. (U.S. Pub. No. 2012/0123216 A1, hereinafter “Winfree”). 
Bimbo discloses all of the features of the claimed invention, as previously set forth above, except regarding claim 33, wherein ribs in the series of axially-spaced ribs extend different radial distances from the outer lateral wall of the cannula tube; and the outer lateral wall of the cannula tube is cylindrical; regarding claim 35, wherein the apex 
Winfree discloses a cannula (10) that includes ribs (152 or 182, see Figs. 9A or Fig. 9G), wherein the ribs define an apex (see annotated Figs. 6, 9A and 9G below) with a rounded profile (154, see Fig. 9A, see para. [0095]), or a triangular profile (122, see Fig. 6, see para. [0091]), or a flattened profile (184, see Fig. 9G, see para. [0095]) in order to provide suitable variations in the rib shape (see para. [0095]) that enable engaging of the tissues adjacent the incision hole, maintaining the position of the cannula and reduce relative movement of the cannula (see para. [0090]). Winfree further disclose wherein the ribs extend a same radial distance in a first radial distance (see annotated Fig. 7A below) and a second radial distance (see annotated Fig. 7A below), wherein the first radial distance is different from the second radial distance (see annotated Fig. 7A below) in order to further aid in engaging the tissues adjacent the incision hole maintaining the position of the cannula and reduce relative movement of the cannula (see para. [0092]). 

    PNG
    media_image3.png
    531
    613
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    470
    356
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    457
    345
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    390
    612
    media_image6.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apex of the rib along the tapered portion in Bimbo to have a round profile or a flattened profile or a triangular profile and to have the same radial extent in a first radial direction and a different radial extent in a second radial direction in view of Winfree in order to provide suitable variations in the rib shape and additional features that enable engaging of the tissues adjacent the incision hole, maintaining the position of the cannula and reduce relative movement of the cannula. 

Allowable Subject Matter
Claim(s) 38-40 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 21-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Honkanen et al. (U.S. Patent 4,655,752) discloses a surgical cannula with ribs or ridges. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo C. Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/M.C.E/           Examiner, Art Unit 3773                                                                                                                                                                                             	/EDUARDO C ROBERT/           Supervisory Patent Examiner, Art Unit 3773